Jessica M. Alloway
Solicitor General

SEP j 8 RnN6
Alaska Bar No. 1205045 clo 202]

State of Alaska Department of Law E Clerk, U. g Distric
. Cs ; - SUICT Cops
1031 West Fourth Avenue, Suite 200 AStern District of Tengo
A¢s ie Cs, gr
Anchorage, AK 99501 ALKAOxville

Phone: (907) 269-5100
Fax: (907) 276-3697
Email: Jessie. Alloway @alaska.gov

Counsel for the State of Alaska

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

THE STATE OF TENNESSEE,
Plaintiff,
Vv.

UNITED STATES DEPARTMENT OF EDUCATION;
MIGUEL CARDONA, in his official capacity as Secretary of
Education; EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION; CHARLOTTE A. BURROWS, in her
official capacity as Chair of the Equal Employment
Opportunity Commission; UNITED STATES
DEPARTMENT OF JUSTICE; MERRICK B. GARLAND,
in his official capacity as Attorney General of the United
States; PAMELA S. KARLAN, in her official capacity as
Principal Deputy Assistant Attorney General,

Case No. 3:21-CV-308

Defendants.

Nee ee a ae es ae ae ae ae

 

MOTION FOR ADMISSION PRO HAC VICE
The undersigned Applicant, counsel for State of Alaska, respectfully moves for admission

to appear in this action pro hac vice.

State of Tennessee v. U.S. Dep’t of Education Case No. 3:12-CV-308
Motion for Admission for Pro Hac Vice Page | of 2

Case 3:21-cv-00308-CEA-DCP Document 35 Filed 09/13/21 Page1lof4 PagelD #: 254
Pursuant to E.D. Tenn. L.R. 83.5(b)(1).

1. Applicant has attached a certificate of good standing that has been issued no more
than thirty (30) days before the date of this motion from the highest court of State of Alaska, the
state in which Applicant is a resident. In addition to the State of Alaska, Applicant is also a member
in good standing of the states of Montana (active) and Washington (inactive).

2. Applicant is a member in good standing of the U.S. District Court, District of
Alaska and has attached a certificate of good standing that has been issued no more than thirty (30)
days before the date of this motion from the U.S. District Court, District of Alaska.

3. The required pro hac vice motion fee of $90.00 is included in this filing.

4. I, Jessica M. Alloway, declare under penalty of perjury that the forgoing is true and
correct.

Applicant respectfully requests that this court enter an order permitting the admission of
Jessica M. Alloway to the United States District Court for the Eastern District of Tennessee for
this case only.

Dated: September 10, 2021

Sincerely,

TREG R. TAYLOR

ATTORNEY a ERAL

Ssica M. Alloway

Solicitor General

Alaska Bar No. 1205045

State of Alaska Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501

Phone: (907) 269-5100

Fax: (907) 276-3697

Email: Jessie. Alloway@alaska.gov

State of Tennessee v. U.S. Dep’t of Education Case No. 3:12-CV-308
Motion for Admission for Pro Hac Vice Page 2 of 2

   

Case 3:21-cv-00308-CEA-DCP Document 35 Filed 09/13/21 Page2of4 PagelD #: 255
 

 

ALASKA B BaR

ASSOCIATION

 

STATE OF ALASKA

THIRD JUDICIAL DISTRICT

|, Danielle Bailey, Executive Director of the Alaska Bar Association and
custodian of its records, certify that Jessica Moats Alloway was admitted to the
Alaska Bar Association and to the practice of law in Alaska in May of 2012, and is

presently an Active member in good standing of the Alaska Bar Association.

Dated September 7, 2021.

ALASKA BAR ASSOCIATION

1 arog 5 cha

anielle Bailey
Executive Director

fo

RO. Box 100279 e Anchorage, Alaska 99510-0279
Case 3:21-cv-0039R-GEARGR FReoument 353 ler OVAAlatalRRORAL 4 PagelD #: 256
AO 136 (Rev. 10/13) Certificate of Good Standing

 

UNITED STATES DISTRICT COURT
for the
District of Alaska

CERTIFICATE OF GOOD STANDING

 

 

 

1, Brian D. Karth , Clerk of this Court,
certify that Jessica Moats Alloway Bar # 1205045
was duly admitted to practice in this Court on 06/29/2012 , and is in good standing as a member

 

of the Bar of this Court.

Dated at Anchorage, Alaska on 09/08/2021

(Location) (Date)

Brian D. Karth
CLERK

Holly Rhoden
DEPUTY CLERK

 

 

 

Case 3:21-cv-00308-CEA-DCP Document 35 Filed 09/13/21 Page4of4 PagelD #: 257
